                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:19-CV-401-BO


. LJ\RON PARKS,                               )
                       Plaintiff,             )
                                              )
 V.                                           )                      ORDER
                                              )
 BAR LOUIE,                                   )
                       Defendant.             )


        This cause comes before the Court on plaintiffs second motion for judgment due to failure

· to respond. [DE 17]. For the reasons that follow, plaintiffs motion is DENIED and this action is

. STAYED.

                                         BACKGROUND

        Plaintiff, proceeding in this matter pro se, filed his complaint on September 12, 2019,

 alleging a claim against defendant for employment discrimination in violation of Title VII of the

 Civil Rights Act of 1964. [DE 1]. Plaintiff filed a return of service and subsequently moved for

 judgment due to failure to respond. [DE 5, 6].

        The Court ordered plaintiff to show cause why his complaint, which failed to allege a claim

· covered by Title VII, should not be dismissed. [DE 9]. Plaintiff resp~nded, and the Court allowed

 plaintiff to file an amended complaint to assert a claim under the USERRA. [DE 11]. Plaintiff

timely filed his amended complaint and appears to have effected service on defendant on January

 13, 2020. [DE 12, 13]. On February 3, 2020, counsel for defendant appeared and filed a notice of

 suggestion of bankruptcy. [DE 14-16]. Plaintiff filed the instant motion for entry of judgment on
                                                                                                  '/

. February 4, 2020. [DE 17].
                                              DISCUSSION

            As the Court noted in its prior order, default judgment may not be considered prior to the.

 . entry of default. Default has not been entered against defendant, and the request for entry of

 . judgment is therefore premature. Moreover, counsel for defendant has appeared on its behalf
       .             \.
  .within twenty-one days from the date of service of the summons.

           · Counsel for defendant has also filed a suggestion of bankruptcy. 11 U.S.C. § 362(a)(l)

  requires that lawsuits against defendants who have declared bankruptcy must be stayed until the

  bankruptcy proceeding is resolved. Accordingly, this action is STAYED pending resolution of

. . the bankruptcy proceeding. Counsel for defendant shall file a status update every ninety days to·

  keep the Court apprised of the status of the bankruptcy case.

                                             CONCLUSION

           For the foregoing reasons, plaintiffs motion for judgment due to failure to respond [DE

  17] is DENIED. This action is STAYED PU!Suant to 11 U.S.C. § 362 in light of defendant's

  bankruptcy filirig. Counsel for defendant shall notify this Court every ninety days of the status of

  the bankruptcy case.




  SO ORDERED, this / / day of March, 2020.




                                                    2
